Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 1 of 193




                            EXHIBIT “C”
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 2 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 3 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 4 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 5 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 6 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 7 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 8 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 9 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 10 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 11 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 12 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 13 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 14 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 15 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 16 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 17 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 18 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 19 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 20 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 21 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 22 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 23 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 24 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 25 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 26 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 27 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 28 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 29 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 30 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 31 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 32 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 33 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 34 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 35 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 36 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 37 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 38 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 39 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 40 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 41 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 42 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 43 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 44 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 45 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 46 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 47 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 48 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 49 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 50 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 51 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 52 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 53 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 54 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 55 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 56 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 57 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 58 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 59 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 60 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 61 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 62 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 63 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 64 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 65 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 66 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 67 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 68 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 69 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 70 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 71 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 72 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 73 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 74 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 75 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 76 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 77 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 78 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 79 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 80 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 81 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 82 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 83 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 84 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 85 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 86 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 87 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 88 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 89 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 90 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 91 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 92 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 93 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 94 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 95 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 96 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 97 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 98 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                           Exhibit C Page 99 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 100 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 101 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 102 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 103 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 104 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 105 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 106 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 107 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 108 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 109 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 110 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 111 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 112 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 113 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 114 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 115 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 116 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 117 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 118 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 119 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 120 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 121 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 122 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 123 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 124 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 125 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 126 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 127 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 128 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 129 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 130 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 131 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 132 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 133 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 134 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 135 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 136 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 137 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 138 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 139 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 140 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 141 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 142 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 143 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 144 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 145 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 146 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 147 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 148 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 149 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 150 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 151 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 152 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 153 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 154 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 155 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 156 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 157 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 158 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 159 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 160 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 161 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 162 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 163 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 164 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 165 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 166 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 167 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 168 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 169 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 170 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 171 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 172 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 173 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 174 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 175 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 176 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 177 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 178 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 179 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 180 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 181 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 182 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 183 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 184 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 185 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 186 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 187 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 188 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 189 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 190 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 191 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 192 of 193
Case 17-14454-elf   Doc 422-3 Filed 12/20/19 Entered 12/20/19 13:33:29   Desc
                          Exhibit C Page 193 of 193
